     Case 3:21-cv-00539-N Document 17 Filed 04/30/21   Page 1 of 6 PageID 244



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:                                  §
                                        §
HIGHLAND CAPITAL MANAGEMENT,            §
                                                Bankruptcy Case No. 19-34054
L.P.,                                   §
                                        §
     Debtor.                            §
HIGHLAND CAPITAL MANAGEMENT             §
FUND ADVISORS, L.P. and NEXPOINT        §
ADVISORS, L.P.,                         §
                                        §
         Appellants,                    §
                                        §
                                                Civ. Act. No. 3:21-cv-00538-N
v.                                      §
                                        §
HIGHLAND CAPITAL MANAGEMENT,            §
L.P.,                                   §
                                        §
         Appellee.                      §
                                        §
HIGHLAND GLOBAL ALLOCATION
                                        §
FUND, HIGHLAND INCOME FUND,
                                        §
NEXPOINT CAPITAL, INC., and
                                        §
NEXPOINT STRATEGIC
                                        §
OPPORTUNITIES FUND,
                                        §
                                        §
         Appellants,                            Civ. Act. No. 3:21-cv-00539-N
                                        §
                                        §
v.
                                        §
                                        §
HIGHLAND CAPITAL MANAGEMENT,
                                        §
L.P.,
                                        §
      Appellee.
                                        §
JAMES DONDERO,                          §
                                        §
         Appellant,                     §
                                        §
v.                                      §
                                                Civ. Act. No. 3:21-cv-00546-N
                                        §
HIGHLAND CAPITAL MANAGEMENT,            §
L.P.,                                   §
      Appellee.                         §
                                        §
      Case 3:21-cv-00539-N Document 17 Filed 04/30/21                            Page 2 of 6 PageID 245



    GET GOOD TRUST and THE DUGABOY
                                 §
    INVESTMENT TRUST,            §
                                 §
          Appellants,            §
                                 §
      v.                         §                                     Civ. Act. No. 3:21-cv-00550-N
                                 §
    HIGHLAND CAPITAL MANAGEMENT, §
    L.P.,                        §
          Appellee.              §
                                 §

                STIPULATION REGARDING BRIEFING AND HEARING SCHEDULE

           This stipulation (the “Stipulation”) is made and entered into by and between (i) Highland

Capital Management, L.P., as debtor and debtor-in-possession (the “Debtor”); (ii) Highland

Capital Management Fund Advisors, L.P. and NexPoint Advisors, L.P. (collectively, the

“Advisors”); (iii) Highland Income Fund, NexPoint Strategic Opportunities Fund, Highland

Global Allocation Fund, and NexPoint Capital, Inc. (collectively, the “Funds”); (iv) James

Dondero (“Mr. Dondero”); and (v) The Dugaboy Investment Trust and Get Good Trust

(collectively, the “Trusts”). The Debtor, the Advisors, the Funds, Mr. Dondero, and the Trusts are

referred to collectively as the “Parties” and each individually as a “Party” in this Stipulation.

                                                    RECITALS

           WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),

which is currently pending in the Bankruptcy Court for the Northern District of Texas, Dallas

Division (the “Bankruptcy Court”) [Docket No. 186];1

           WHEREAS, on February 22, 2021, the Bankruptcy Court entered the Order (I) Confirming

the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as Modified)


1
    All docket numbers refer to the docket maintained by the Bankruptcy Court.
    Case 3:21-cv-00539-N Document 17 Filed 04/30/21                           Page 3 of 6 PageID 246



and (II) Granting Related Relief [Docket No. 1943] (the “Confirmation Order”)2 confirming the

Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as Modified)

[Docket No. 1808] (as amended, supplemented, or modified, the “Plan”) of the Debtor;

        WHEREAS the Effective Date of the Plan has not yet occurred;

        WHEREAS, each of the Advisors, the Funds, Mr. Dondero, and the Trusts filed Notices of

Appeal [Docket Nos. 1957, 1966, 1970, 1972] appealing the Confirmation Order;

        WHEREAS, the Advisors filed the Motion for Stay Pending Appeal, Civ. Act. No. 3:21-

cv-00538-N, D.I. 2 (N.D. Tex. Apr. 1, 2021) and the Trusts filed the Motion for Stay Pending

Appeal, Civ. Act. No. 3:21-cv-00550-L, D.I. 6 (N.D. Tex. Apr. 6, 2021) in the District Court for

the Northern District of Texas seeking to stay the effectiveness of the Confirmation Order (the

“Stay Motions”); and

        WHEREAS, to allow time for the Stay Motions to be heard, the Debtor agreed that the

Effective Date of the Plan would not occur before April 23, 2021 at 5:00 p.m. (Central Time) and

has agreed to a further stay of the Effective Date of the Plan as set forth herein.

        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED, that:

        1.       The Effective Date of the Plan will not occur before May 14, 2021, at 5:00 p.m.

(Central Time).

        2.       The Advisors, the Funds, Mr. Dondero, and the Trusts reserve any and all rights

that they may have to seek an administrative stay of the Effective Date pending the Court’s




2
 Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the
Confirmation Order.
   Case 3:21-cv-00539-N Document 17 Filed 04/30/21                   Page 4 of 6 PageID 247



resolution of the Stay Motions, and the Debtor and the Committee reserve all rights to object to

any such requests.

       3.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation.

                            [Remainder of Page Intentionally Blank]




      Signed April 30, 2021.




                                    __________________________________
                                    David C. Godbey
                                    United States District Judge
  Case 3:21-cv-00539-N Document 17 Filed 04/30/21     Page 5 of 6 PageID 248


Dated: April 26, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                 Jeffrey N. Pomerantz (CA Bar No.143717)
                                 Ira D. Kharasch (CA Bar No. 109084)
                                 John A. Morris (NY Bar No. 266326)
                                 Gregory V. Demo (NY Bar No. 5371992)
                                 10100 Santa Monica Blvd., 13th Floor
                                 Los Angeles, CA 90067
                                 Telephone: (310) 277-6910
                                 Facsimile: (310) 201-0760
                                 E-mail:     jpomerantz@pszjlaw.com
                                             ikharasch@pszjlaw.com
                                             jmorris@pszjlaw.com
                                             gdemo@pszjlaw.com


                                 -and-
                                 HAYWARD PLLC

                                 /s/ Melissa S. Hayward
                                 Melissa S. Hayward
                                 Texas Bar No. 24044908
                                 MHayward@HaywardFirm.com
                                 Zachery Z. Annable
                                 Texas Bar No. 24053075
                                 ZAnnable@HaywardFirm.com
                                 10501 N. Central Expy, Ste. 106
                                 Dallas, Texas 75231
                                 Tel: (972) 755-7100
                                 Fax: (972) 755-7110
                                 Counsel for the Debtor and Debtor-in-Possession

                                 -and-
Case 3:21-cv-00539-N Document 17 Filed 04/30/21    Page 6 of 6 PageID 249



                                MUNSCH HARDT KOPF & HARR, P.C.

                                /s/ Davor Rukavina
                                Davor Rukavina
                                Texas Bar No. 24030781
                                Julian P. Vasek, Esq.
                                Texas Bar No. 24070790
                                3800 Ross Tower
                                500 N. Akard Street
                                Dallas, Texas 75201-6659
                                Telephone: (214) 855-7500
                                Facsimile: (214) 855-7584
                                E-mail: drukavina@munsch.com

                                Counsel for Highland Capital Management Fund
                                Advisors, L.P. and NexPoint Advisors, L.P.

                                -and-


                                HELLER, DRAPER & HORN, L.L.C.

                                /s/ Douglas S. Draper
                                Douglas S. Draper, La. Bar No. 5073
                                ddraper@hellerdraper.com
                                Leslie A. Collins, La. Bar No. 14891
                                lcollins@hellerdraper.com
                                Greta M. Brouphy, La. Bar No. 26216
                                gbrouphy@hellerdraper.com
                                650 Poydras Street, Suite 2500
                                New Orleans, LA 70130
                                Telephone: (504) 299-3300
                                Facsimile: (504) 299-3399

                                Counsel for The Dugaboy Investment Trust and
                                Get Good Trust
